DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 7/16/2019 for application number 16/512,508. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 7/16/2019 are acceptable for examination proceedings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first control module stored in the power module and configured to control power…” and “a second control module stored in the power module and configured to control power…” in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 10, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (hereinafter as Tsukamoto) PGPUB 2012/0327749.
As per claim 1, Tsukamoto teaches an information handling system [FIG. 1 laptop PC 10] comprising: 
a processor operable to execute instructions that process information [FIG. 1 CPU 37]; 
a memory operable to store the instructions and information [FIG. 1 main memory 41]; 
a power supply operable to provide power to the processor and memory [FIG. 1 AC/DC 11]; 
a motherboard coupled to the processor, memory and power supply, the motherboard integrating wirelines that interface the processor, memory and power supply [0005: system motherboard; computer systems must have motherboards that connect CPU, memory, and power supply, and such motherboards are printed-circuit boards containing wiring connections that interface the CPU, memory, and power supply]; 
a battery interfaced with the motherboard to provide power to the power supply [0005 and 0036: (battery system 100 mounted on a motherboard/printed circuit board)]; 
[FIG. 1 RTC circuit 29] coupled to the motherboard [0005: (RTC chip is mounted on motherboard; motherboard is the backbone that connect all components together, and thus the RTC is also coupled to the motherboard)] and interfaced with the battery through power module and a switch [FIG. 1: (RTC 29 is connected with battery system 100 through switching circuit 23 (switch) and LDO 15 (power module)], the power module managing power constraints for power provided to the real time clock circuit [0020: (LDO coverts power from battery system to power RTC 29; LDO controls resistance to keep output voltage within a range)]; and 
a protection integrated circuit interfaced with the battery and the switch [FIG. 1 (EC 19 (protection circuit) is interfaced with the battery system 100 and the switching circuit 23 through PMC 21)] to selectively connect and disconnect the real time clock from the battery with the switch if one or more predetermined conditions are detected [0028: (EC 19 instructs PMC 21 to control operation based on output of LDO 15; EC 19 controls PMC 21 to provide control signals for switching circuit 23); 0029 and 0045: (control signal from PMC 21 to switching circuit 23 performs the switch of LDO 15 by controlling the gate of transistor 53); and 0046: (when voltage across battery is so low (predetermined condition), output of LDO 15 is stopped and FET 53 in switching circuit 23 is stopped to disconnect the LDO, by way of EC 19 controlling PMC 21; meanwhile, FET 51 in switching circuit 23 is turned on to provide power to RTC 29 from battery cells in battery system 100 when voltage is low)]. 

As per claim 2, Tsukamoto teach the information handling system of claim 1 further comprising: a direct interface between the protection integrated circuit and the real time clock circuit [FIG. 1: (EC 19 is connected to chipset containing RC 29 and thus contain a direct interface)]; wherein the protection integrated circuit is operable to open the switch to disconnect the real time clock circuit from the battery and to directly provide power to the real time clock circuit from the battery [0028: (EC 19 instructs PMC 21 to control operation based on output of LDO 15; EC 19 controls PMC 21 to provide control signals for switching circuit 23); and FIG. 2 and 0046: (when voltage on battery is lower than a threshold, battery power to LDO is stopped and EC commands PMC 21 to open transistor 53 to disconnect RTC 29 from battery-powered LDO; during this transition, battery cell directly provides power to RTC 29 through diode 55)]. 
As per claim 4
As per claim 5, Tsukamoto teach the information handling system of claim 4 wherein the first predetermined condition comprises a first voltage provided from the battery [0049: (in the first condition where AC/DC power is attached, output voltage from AC/DC adapter is higher than output voltage of battery set 101 and thus power from AC/DC adapter is used)] and the second predetermined condition comprises a second voltage provided from the battery [0049-0050: (in the second condition where AC/DC power is detached, output voltage of battery is higher than voltage of AC/DC power and power from the battery is used)]. 

As per claim 10, Tsukamoto teaches a method for powering a real time clock [FIG. 1 RTC 29] in an information handling system [FIG. 1 laptop PC 10] powered by a battery [FIG. 1 battery system 100], the method comprising: 
interfacing the real time clock with the battery through a power module [FIG. 1 (LDO 15 is connected between battery system 100 and RTC 29), and 0049: (LDO 15 receives power from battery system 100)] and switch [FIG. 1 and FIG. 2 (switching circuit 23 interfaces the LDO 15 with RTC circuit 29)]; 
interfacing a protection integrated circuit with the switch and the battery [FIG. 1 (EC 19 (protection integrated circuit) is interfaced with the battery system 100 and the switching circuit 23 through PMC 21)]; 
monitoring the battery with the protection integrated circuit to detect plural predetermined conditions [0026 and 0039-0041: (EC 19 (protection integrated circuit) communicates with MPU 105 to determine voltage and current of battery system 100, and MPU 105 monitors voltage and current to detect overvoltage, under-voltage, overcurrent, and under-current conditions; such info is communicated to EC 19)]; and 
in response to one or more of the plural predetermined conditions, activating the switch with the protection circuit to disconnect the power module from the real time clock [0028: (EC 19 instructs PMC 21 to control operation based on output of LDO 15; EC 19 controls PMC 21 to provide control signals for switching circuit 23); 0029 and 0045: (control signal from PMC 21 to switching circuit 23 performs the switch of LDO 15 by controlling the gate of transistor 53); and 0046: (when voltage across battery is so low, output of LDO 15 is stopped and FET 53 in switching circuit 23 is stopped to disconnect the LDO, by way of EC 19 controlling PMC 21)]. 

As per claim 15, Tsukamoto teach the method of claim 10 further comprising: storing first and second control models on the power module [0020 and 0049-0050: (LDO 15 is operable to run on AC/DC power or on battery power, and thus has control logic built in for switching between operating on AC/DC power or battery power)]; and selecting one of the first and second control models to power the real time clock based upon one or more of the plural predetermined conditions [0020: (LDO 15 converts voltage received from the AC/DC adapter; control logic stored in the LDO that causes it to operate on AC/DC power under the condition the AC/DC is connected) and 0049-0050: (when AC/DC power is detached, LDO 15 operates on battery power and converts voltage receive from the battery system 100; control logic stored in the LDO 
As per claim 16, Tsukamoto teach the method of claim 10 wherein: the battery comprises multiple battery cells [FIG. 1 battery cells 101a-c]; and the interfacing the real time clock with the battery through a power module and switch further comprises interfacing the real time clock with only one cell of the multiple battery cells [FIG. 2: (only one battery cell 101c is connectable to RTC circuit through switching circuit 23)]. 

As per claim 17, Tsukamoto teach a real time clock power management circuit comprising: 
a power module having a power input interfaced with a battery [FIG. 1: (LDO 15 (power module) is connected on its input side to battery system 100 through switch 121) and 0049: (electric power can be supplied by battery system 100 to LDO 15 when AC/DC adapter 11 is detached)], a power output interfaced with a real time clock and a low dropout power supply operable to power the real time clock [FIG. 1 and FIG. 2: (LDO 15 provides output power to RTC 29)]; 
a protection integrated circuit operable to monitor voltage and current associated with power supplied to the power module power input [0026: (EC 19 (protection integrated circuit) communicates with MPU 105 to determine voltage and current of battery system 100) and 0039-0041: (MPU 105 monitors voltage and current; such info is communicated to EC 19)]; and 
a switch disposed between the power module output and real time clock [FIG. 1: (switching circuit 23 is between LDO 15 and RTC 29)], the switch interfaced with the [0044 and 0046: (switching circuit 23 contains transistors 51 and 53, where the gates are connected to PMC, which are coupled to EC 19; thus the switching circuit 23 is interfaced with EC 19)]; 
wherein the protection integrated circuit selectively opens the switch to disconnect the power module from the real time clock if the voltage and current have a first predetermined condition [0028: (EC 19 instructs PMC 21 to control operation based on output of LDO 15; EC 19 controls PMC 21 to provide control signals for switching circuit 23); 0029 and 0045: (control signal from PMC 21 to switching circuit 23 performs the switch of LDO 15 by controlling the gate of transistor 53); and 0046: (when voltage across battery is so low, output of LDO 15 is stopped and FET 53 in switching circuit 23 is stopped to disconnect the LDO, by way of EC 19 controlling PMC 21)].

As per claim 19, Tsukamoto teach the real time clock power management circuit of claim 17 further comprising: first and second power supply models stored on the power module [0020 and 0049-0050: (LDO 15 is operable to run on AC/DC power or on battery power, and thus has control logic built in for switching between operating on AC/DC power or battery power)], the power module operable to select the first or second power supply model to provide power to the real time clock based on a third predetermined condition [0020: (LDO 15 converts voltage received from the AC/DC adapter; control logic stored in the LDO that causes it to operate on AC/DC power under the condition the AC/DC is connected) and 0049-0050: (when AC/DC power is detached, LDO 15 operates on battery power and converts voltage receive from the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11-12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (hereinafter as Tsukamoto) PGPUB 2012/0327749.
As per claim 3, Tsukamoto teach the information handling system of claim 2 further comprising: a battery switch disposed between the battery and the power module [FIG. 1 switch 121 is between battery system 100 and LDO 15 (power module)]; selectively connect and disconnect the battery and power module if one or more predetermined conditions are detected [0041: (overcurrent and overvoltage protection features of MPU 105 control the switch 121 through AFE 103 when an abnormality is detected; overvoltage and overcurrent protection disconnects the battery to protect the battery)]. 
Tsukamoto does not teach wherein protection integrated circuit interfaces with the battery switch to selectively connect and disconnect the battery and power module if one or more predetermined conditions are detected. Tsukamoto describes a BMU 104 containing AFE 103 and MPU 105 that are responsible for disconnecting switch 121 due to overvoltage or overcurrent conditions. However, Tsukamoto does not describe that it is EC 19 (mapped protection integrated circuit) that opens battery switch 121 when overvoltage and overcurrent conditions are detected.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100. The combination of BMU 104 with EC 19 would therefore teach protection integrated circuit interfaces with the battery switch to selectively connect and disconnect the battery and power module if one or more 

As per claim 11, Tsukamoto teach the method of claim 10 further comprising: in response to the activating the switch with the protection circuit to disconnect the power module from the real time clock [0045-0046: (FET 53 of switching circuit 23 is open to disconnect LDO from the RTC 29)], communicating power directly to the real time clock [FIG. 2 and 0045-0046: (even when LDO 15 is stopped, power is directly provided from battery to RTC circuit)].
Tsukamoto do not teach communicating power directly from the protection circuit to the real time clock. Tsukamoto teaches the BMU 104 controlling the switches 115 and 117 to provide power to the RTC when LDO is stopped, but Tsukamoto does not describe that it is EC 19 (mapped protection integrated circuit) that operates to provide that battery power.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100. The combination of BMU 104 with EC 19 would therefore yield communicating power directly from the protection circuit to the real time clock using switch 115. One of ordinary skill in the art would have been motivated to combine BMU 104 with EC 19 to reduce the number of microcontrollers used in the system and save physical space, thereby allowing for a smaller computing system.

As per claim 12, Tsukamoto teach the method of claim 10 further comprising: interfacing a battery switch between the power module and the battery [FIG. 1 switch 121 is between battery system 100 and LDO 15 (power module)]; and in response to one or more of the plural predetermined conditions, activating the battery switch to disconnect the battery from the power module [0041: (overcurrent and overvoltage protection features of MPU 105 control the switch 121 through AFE 103 when an abnormality is detected; overvoltage and overcurrent protection disconnects the battery to protect the battery)]. 
Tsukamoto does not teach interfacing the protection integrated circuit with the battery switch. Tsukamoto describes a BMU 104 containing AFE 103 and MPU 105 that are responsible for disconnecting switch 121 due to overvoltage or overcurrent conditions. However, Tsukamoto does not describe that it is EC 19 (mapped protection integrated circuit) that opens battery switch 121 when overvoltage and overcurrent conditions are detected.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100. The combination of BMU 104 with EC 19 would therefore teach interfacing the protection integrated circuit with the battery switch 121. One of ordinary skill in the art would have been motivated to combine BMU 104 with EC 19 to reduce the number of microcontrollers used in the system and save physical space, thereby allowing for a smaller computing system.

As per claim 18, Tsukamoto teach the real time clock power management circuit of claim 17 further comprising: a battery switch disposed between the power module and the battery [FIG. 1 switch 121 between battery system 100 and LDO 15], the battery switch interfaced with the protection integrated circuit [FIG. 1, 0034, and 0056: battery switches 115, 117, and 121 are controlled by MPU 105 through communication with EC 19, and EC 19 is interfaced with battery switch 121 through MPU 105]; opens the battery switch to disconnect the power module from the battery if the voltage and current have a second predetermined condition [0041: (overcurrent and overvoltage protection features of MPU 105 control the switch 121 through AFE 103 when an abnormality is detected; overvoltage and overcurrent protection disconnects the battery to protect the battery)]. 
Tsukamoto does not teach wherein protection integrated circuit opens the battery switch. Tsukamoto describes a BMU 104 containing AFE 103 and MPU 105 that are responsible for disconnecting switch 121 due to overvoltage or overcurrent conditions. However, Tsukamoto does not describe that it is EC 19 (mapped protection integrated circuit) that opens battery switch 121 when overvoltage or overcurrent is detected.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100. The combination of BMU 104 with EC 19 would therefore teach the protection integrated circuit opens the battery switch. One of ordinary skill in the art would have been motivated to combine BMU 104 with EC 19 to reduce the number of microcontrollers used in the system and save physical space, thereby allowing for a smaller computing system.

As per claim 20, Tsukamoto teach the real time clock power management circuit of claim 17, wherein is further operable to provide power directly to the real time clock when the power module is disconnected from providing power to the real time clock [FIG. 2 and 0045-0046: (even when LDO 15 is stopped, power is directly provided from battery to RTC circuit)].
Tsukamoto do not teach wherein the protection integrated circuit is further operable to provide power. Tsukamoto teaches the BMU 104 controlling the switches 115 and 117 to provide power to the RTC when LDO is stopped, but Tsukamoto does not describe that it is EC 19 (mapped protection integrated circuit) that operates those switches to provide that battery power.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100. The combination of BMU 104 with EC 19 would therefore teach the protection integrated circuit is further operable to provide power directly to the real time clock when the power module is disconnected using switch 115. One of ordinary skill in the art would have been motivated to combine BMU 104 with EC 19 to reduce the number of microcontrollers used in the system and save physical space, thereby allowing for a smaller computing system.

Claims 6-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (hereinafter as Tsukamoto) PGPUB 2012/0327749, and further in view of Zhang.
As per claim 6, Tsukamoto teach the information handling system of claim 2 further comprising: a multi-cell bank disposed in series on the interface from the battery to ground [FIG. 1 discharge circuits 104a-c and 0040: (discharge circuits connected in series from battery to ground)], the multi-cell bank interfaced with the protection integrated circuit to detect battery voltage [0039-0040: (AFE 103 containing discharge circuits 104a-c detects voltage)]; and a current sensor disposed on the interface from the battery to ground, the current sensor interfaced with the protection integrated circuit to detect battery current [0026, 0040, and FIG. 1: (current measured by calculating voltage difference across sense resistor 121; measured current value is provided to MPU 105, which provides it to EC 19)]. 
Tsukamoto does not teach a multi-cell bank of capacitors disposed in series to detect battery voltage; the multi-cell bank of capacitors interfaced with the protection integrated circuit to detect battery voltage. 
Zhang teaches monitoring voltage on battery cells of a battery pack. Zhang is therefore similar to Tsukamoto since they both teach monitoring voltages of battery cells. Zhang further teach a multi-cell bank of capacitors disposed in series on the interface from the battery to ground [FIG. 8: (filter capacitors 862-1 to 862-M connected in series to ground with battery cells 860)], the multi-cell bank of capacitors to detect battery voltage [0049 and 0055: (filter capacitors are discharged prior to detection of terminal voltage of battery cell; cell monitors monitor the current, temperature, and voltage status of corresponding cells)]. Zhang teaches the circuitry for monitoring voltage and current of battery cells.

Tsukamoto and Zhang do not explicitly teach the multi-cell bank of capacitors interfaced with the protection integrated circuit to detect battery voltage. Zhang teaches the capacitors being interfaced with cell monitors, which correspond to the AFE 103 in Tsukamoto, but this does not indicate that the capacitors are interfaced with the EC 19 (protection integrated circuit) of Tsukamoto. Tsukamoto’s BMU 104 contains the AFE 103 and MPU 105.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100. The combination of BMU 104 with EC 19 in Tsukamoto and Zhang would therefore teach the multi-cell bank of capacitors interfaced with the protection integrated circuit. One of ordinary skill in the art would have been motivated to combine BMU 104 with EC 19 to reduce the number of microcontrollers used in the system and save physical space, thereby allowing for a smaller computing system.

As per claim 7, Tsukamoto and Zhang teach the information handling system of claim 6 wherein the battery comprises a multi-cell battery [Tsukamoto FIG. 1 (cells 101a to 101c)] and the real time clock circuit interfaces with only one cell of the multi-cell battery [Tsukamoto FIG. 2: (only cell 101c is connected to RTC 29)]. 
As per claim 8, Tsukamoto and Zhang teach the information handling system of claim 6 wherein the protection integrated circuit integrates a temperature sensor [Zhang 0049: (cell monitors monitor temperatures of battery cells)].
Tsukamoto and Zhang do not explicitly teach applies a sensed temperature as one of the one or more predetermined conditions. 
	However, Tsukamoto indicates that overcurrent conditions are monitored, i.e. overload conditions [0041], and it is known that high temperatures are a symptom of overloading. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor temperature in the combination of Tsukamoto and Zhang to detect overload conditions. One of ordinary skill in the art would have been motivated to also monitor temperature when evaluating overload conditions in the combination of Tsukamoto and Zhang because it provides another way to detect undesired system conditions and to implement protective features before power conditions worsen, thereby extending life of the circuits.
As per claim 9, Tsukamoto and Zhang teach the information handling system of claim 6 further comprising: a portable housing that contains the motherboard [Tsukamoto 0013 and 0019: (system is in a portable laptop PC, and thus the motherboard would also be inside the portable housing of the laptop)]; and a charger integrated circuit coupled to the motherboard and operable to receive external power 

As per claim 13, Tsukamoto teach the method of claim 10 further comprising: interfacing a multi-cell bank between the power module battery interface and ground [FIG. 1 discharge circuits 104a-c and 0040: (discharge circuits connected in series from battery to ground)]; interfacing a current sensor between the power module battery interface and ground [0026, 0040, and FIG. 1: (current measured by calculating voltage difference across sense resistor 121; measured current value is provided to MPU 105, which provides it to EC 19; resistor is coupled to ground through 101c)]; and detecting the plural predetermined conditions at least in part with voltage sensed by the multi-cell bank [0026, 0039-0040, and FIG. 1: (current measured by calculating voltage difference across sense resistor 121 and AFE 103 measures voltage of cells 101a; measured current and voltage value is provided to MPU 105, which provides it to EC 19)]. 
Tsukamoto does not teach multi-cell bank of capacitors between the power module battery interface and ground; interfacing the protection integrated circuit with the multi-cell bank of capacitors and the current sensor; detecting the plural predetermined conditions at least in part with voltage sensed by the multi-cell bank of capacitors.
Zhang teaches monitoring voltage on battery cells of a battery pack. Zhang is therefore similar to Tsukamoto since they both teach monitoring voltages of battery cells. Zhang further teach multi-cell bank of capacitors between the power module battery interface and ground [FIG. 8: (filter capacitors 862-1 to 862-M connected in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s teachings of capacitors in series for measuring voltage of battery cells in Tsukamoto. Zhang teaches the details of the AFE circuitry used in Tsukamoto for detecting voltage and current. One of ordinary skill in the art would have been motivated to use Zhang’s arrangement of filter capacitors as part of the battery voltage monitoring system in Tsukamoto because it allows for flexibility in battery cell arrangements, and support for and measurement of voltages of different number of battery cells [Zhang 0005].
Tsukamoto and Zhang do not explicitly teach interfacing the protection integrated circuit with the multi-cell bank of capacitors and the current sensor. Zhang teaches the capacitors being interfaced with cell monitors that monitors current and voltage, which correspond to the AFE 103 in Tsukamoto, but this does not indicate that the capacitors are interfaced with the EC 19 (protection integrated circuit) of Tsukamoto. Tsukamoto’s BMU 104 contains the AFE 103 and MPU 105.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine BMU 104 with EC 19 as a single component located in battery system 100 to perform the functions of both BMU 104 and EC 19. The combination of BMU 104 with EC 19 in Tsukamoto and Zhang would 
As per claim 14, Tsukamoto and Zhang teach the method of claim 13 further comprising: monitoring temperature with the protection integrated circuit [Zhang 0049: (cell monitors monitor temperatures of battery cells)]. 
Tsukamoto and Zhang do not explicitly teach detecting the plural predetermined conditions at least in part with the monitored temperature. 
	However, Tsukamoto indicates that overcurrent conditions are monitored, i.e. overload conditions [0041], and it is known that high temperatures are a symptom of overloading. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor temperature in the combination of Tsukamoto and Zhang to detect overload conditions, thereby teaching the limitation of detecting the plural predetermined conditions at least in part with the monitored temperature. One of ordinary skill in the art would have been motivated to also monitor temperature when evaluating overload conditions in the combination of Tsukamoto and Zhang because it provides another way to detect undesired system conditions and to implement protective features before power conditions worsen, thereby extending life of the circuits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Floros et al. (PGPUB 2014/0042980) teaches monitoring voltage of battery cells using capacitors.
Ziarnik et al. (PGPUB 2013/0288491) teaches a battery connected to a power module connected to a real-time clock.
Larson et al. (PGPUB 2016/0378135) teaches using a real time clock without a battery.
Priel et al. (USPAT 7,733,117) teaches circuitry for protecting a real time clock.
Chang (USPAT 6,266,786) teaches safeguarding CMOS data at low battery power.
Johnson et al. (USPAT 5,542,077) teaches a CMOS memory that does not have a separate battery.
Dalton (USPAT 5,493,203) teaches selection of different power sources for the RTC circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186